Exhibit 10.14

 

CHART INDUSTRIES, INC.

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), is made and entered into
effective as of February 26, 2004, by and between Chart Industries, Inc., a
Delaware corporation (the “Company”), and Samuel F. Thomas (“Thomas”).

 

1. AUTHORIZATION OF SALE OF THE COMMON STOCK

 

Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of 28,797 shares of its common stock, par value $0.01 (the
“Common Stock”).

 

2. AGREEMENT TO SELL AND PURCHASE THE COMMON STOCK

 

  2.1 Purchase and Sale

 

Subject to the terms and conditions of this Agreement, Thomas agrees to
purchase, and the Company agrees to sell and issue to Thomas, at the Closing (as
defined below) the Common Stock.

 

  2.2 Purchase Price

 

The purchase price for each share of Common Stock shall be $13.89 and the
aggregate purchase price of the Common Stock shall be $399,990.33 (the “Purchase
Price”).

 

3. DELIVERY OF THE COMMON STOCK AT THE CLOSING

 

(a) The completion of the purchase and sale of the Common Stock (the “Closing”)
shall occur at the offices of Calfee, Halter & Griswold LLP, counsel to the
Company, at 1400 McDonald Investment Center, 800 Superior Avenue, Cleveland,
Ohio at 10:00 a.m. local time on the date hereof (the “Closing Date”).

 

(b) At the Closing, the Company shall authorize its transfer agent (the
“Transfer Agent”) to issue to Thomas one or more stock certificates (the
“Certificates”) registered in the name of Thomas representing the Common Stock
and bearing an appropriate legend referring to the fact that the Common Stock
was sold in reliance upon the exemption from registration provided by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 under the Securities Act. The Company will deliver the Certificates against
delivery of the Purchase Price by Thomas by means of wire transfer of
immediately available funds to an account designated by the Company.

 

(c) The Company’s obligation to complete the purchase and sale of the Common
Stock shall be subject to the following conditions, any one or more of which may
be waived by the Company: (i) receipt by the Company of same-day funds in the
full amount of the Purchase Price; and (ii) the accuracy in all material
respects of the representations and warranties made by Thomas.

 

1



--------------------------------------------------------------------------------

(d) Thomas’ obligations to accept delivery of the Certificates and to pay the
Purchase Price shall be subject to the condition, which may be waived by Thomas,
that the representations and warranties made by the Company in this Agreement
shall be accurate in all material respects and the undertakings of the Company
shall have been fulfilled in all material respects on or before the Closing.

 

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to Thomas as follows:

 

  4.1 Organization and Qualification

 

The Company is duly incorporated and validly existing as a corporation in good
standing under the laws of the State of Delaware. The Company has the corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted and to enter into and perform its obligations
under this Agreement. The Company is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not, singly or in the aggregate, have a material adverse effect on the
results of operations and financial condition of the Company.

 

  4.2 Issuance, Sale and Delivery of the Common Stock

 

(a) The Common Stock has been duly authorized for issuance and sale to Thomas
pursuant to this Agreement and, when issued and delivered by the Company
pursuant to this Agreement and receipt of the Purchase Price, will be validly
issued and fully paid and nonassessable and free and clear of all pledges, liens
and encumbrances, other than imposed by law or under this Agreement. The
certificates evidencing the Common Stock are in due and proper form under
Delaware law.

 

(b) The issuance of the Common Stock is not subject to preemptive or other
similar rights. Except for approval already obtained, no approval of the
stockholders or the Board of Directors of the Company will be required for the
issuance and sale of the Common Stock to be sold by the Company as contemplated
in this Agreement.

 

(c) Subject to the accuracy of Thomas’ representations and warranties in Section
5 of this Agreement, the offer, sale, and issuance of the Common Stock in
conformity with the terms of this Agreement constitute transactions exempt from
the registration requirements of Section 5 of the Securities Act.

 

  4.3 No Defaults

 

The Company is not in violation of its certificate of incorporation or by-laws
or in default in the performance or observance of any obligation, agreement,
covenant or condition contained

 

2



--------------------------------------------------------------------------------

in any material contract, indenture, mortgage, loan agreement, note, lease,
voting agreement, or other material instrument or agreement to which the Company
is a party or by which it may be bound, or to which any of the property or
assets of the Company is subject, except for any such defaults that would not,
singly or in the aggregate, have a material adverse effect on the results of
operations and financial condition of the Company. The Company is not in default
with respect to any judgment, order or decree of any court or governmental
agency or instrumentality which, singly or in the aggregate, would have a
material adverse effect on the assets, properties or business of the Company.

 

  4.4 Due Execution, Delivery and Performance

 

(a) This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.

 

(b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated in this Agreement and the
fulfillment of the terms of this Agreement, including the sale, issuance and
delivery of the Common Stock, (i) have been duly authorized by all necessary
corporate action on the part of the Company, its directors and stockholders, and
(ii) will not result in any violation of the provisions of the certificate of
incorporation or by-laws of the Company or any violation of applicable law that
would have a material adverse effect on the results of the operations and
financial condition of the Company.

 

5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THOMAS

 

  5.1 Securities Law Representations and Warranties

 

Thomas represents, warrants and covenants to the Company as follows:

 

(a) Thomas acknowledges that he has had the opportunity to ask questions of and
receive answers from, and to obtain additional information from, the Company or
its representatives concerning the Company and its present and proposed
business, results of operations and financial condition, and has had all such
questions answered to his satisfaction and has been supplied with all additional
information requested.

 

(b) Thomas has such knowledge and experience in business and financial matters
that he is capable of evaluating the merits and risks of investing in the Common
Stock. Thomas has sufficient liquid assets or other sources of income to provide
for his current needs and contingencies with no need for liquidity of the
investment in the Common Stock and has the ability to suffer a complete loss of
the investment in the Common Stock. Thomas is familiar with the type of
investment which the Common Stock constitutes and has reviewed the investment in
the Common Stock with his own tax and legal advisors and investment
representatives to the extent deemed advisable.

 

(c) Thomas understands that (i) the Common Stock has not been registered under
the Securities Act, or any state securities or “blue sky” laws (the “State
Acts”) and is being issued and sold in reliance upon certain of the exemptions
contained in the Securities Act and the State Acts, and the representations and
warranties contained herein are essential to the claim of

 

3



--------------------------------------------------------------------------------

exemption by the Company under the Securities Act and the State Acts, (ii) the
shares of Common Stock are “restricted securities” as that term is defined in
Rule 144 promulgated under the Securities Act, (iii) the Common Stock cannot be
sold or transferred without registration under the Securities Act and any
applicable State Acts, unless the holder establishes to the satisfaction of the
Company that such registration is not necessary, (iv) any Certificates which may
be issued to evidence the Common Stock shall bear the following legends, in
addition to the legend required by Section 8 and any other legend required by
law or otherwise:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT WITH RESPECT TO SUCH SHARES HAS BECOME EFFECTIVE OR UNLESS THE
STOCKHOLDER ESTABLISHES TO THE SATISFACTION OF THE CORPORATION THAT AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE.”

 

(v) only the Company can register the Common Stock under the Securities Act and
any of the State Acts, (vi) the Company has not made any representations to
Thomas that the Company will register the Common Stock under the Securities Act
or any of the State Acts, or with respect to compliance with any exemption
therefrom, (vii) there are stringent conditions for obtaining an exemption for
the resale of the Common Stock under the Securities Act and any State Acts, and
(viii) the Company may from time to time make stop transfer notations in its
transfer records to ensure compliance with the Securities Act and any State
Acts.

 

(d) Thomas represents and warrants that (i) he is acquiring the Common Stock for
his own account and not on behalf of any other person, (ii) he is acquiring the
Common Stock for investment and not with a view to or for sale in connection
with any distribution of the Common Stock or with the intent to divide his
participation with others or resell or otherwise participate in a distribution
of the Common Stock, directly or indirectly, and (iii) neither he nor anyone
acting on his behalf has paid or will pay any commission or other remuneration
to any person in connection with the acquisition of the Common Stock.

 

(e) Thomas is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act.

 

(f) Thomas is not a party to any agreement that is inconsistent with, conflicts
with or violates any provision of this Agreement.

 

  5.2 Resales of Common Stock

 

Thomas hereby covenants with the Company not to make any sale of the Common
Stock (i) without registration under the Securities Act and the applicable State
Acts, unless it is established to the satisfaction of the Company that such
registration is not necessary, (ii) without compliance with the provisions of
Sections 6 and 7 or (iii) without compliance with any restrictions imposed by
the Securities Act or any applicable State Acts. In addition, no holder of

 

4



--------------------------------------------------------------------------------

Stockholder Shares shall, directly or indirectly, offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise Transfer (as defined below) any Stockholder Shares during the seven
(7) days prior to and the 180-day period beginning on the effective date of the
Company’s initial primary Public Offering (i.e., the initial Public Offering for
the Company’s own account) consummated after the date hereof, any underwritten
Demand Registration or any underwritten Piggyback Registration (except as part
of such underwritten registration), unless the underwriters managing such
registered Public Offering otherwise agree in writing.

 

  5.3 Due Execution, Delivery and Performance

 

(a) This Agreement has been duly executed and delivered by Thomas and
constitutes a valid and binding obligation of Thomas, enforceable against Thomas
in accordance with its terms.

 

(b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated in this Agreement and the
fulfillment of the terms of this Agreement have been duly authorized by all
necessary action and will not result in any violation of any statute, law, rule,
regulation, ordinance, decision, directive or order applicable to Thomas.

 

6. RESTRICTIONS ON TRANSFER OF STOCKHOLDER SHARES

 

  6.1 RESTRICTIONS ON TRANSFER

 

No holder of Stockholder Shares may sell, transfer, assign, pledge or otherwise
directly or indirectly dispose of (whether with or without consideration and
whether voluntarily or involuntarily or by operation of law) (a “Transfer”) any
Stockholder Shares or interest therein, except (i) any Transfer by a
Transferring Stockholder (as defined below) pursuant to and in accordance with
both Section 5.2 and Section 6.2, or (ii) any Exempt Transfer (as defined below)
of Stockholder Shares pursuant to and in accordance with Section 6.3.

 

  6.2 FIRST OFFER RIGHTS

 

(a) Prior to any Transfer of Stockholder Shares by a holder thereof (other than
any Exempt Transfer by a holder of Stockholder Shares pursuant to and in
accordance with Section 6.3) (a “Transferring Stockholder”), such Transferring
Stockholder shall deliver a written notice (an “Offer Notice”) to each holder of
Controlling Stockholder Shares (each an “Eligible Purchaser” and, collectively,
the “Eligible Purchaser(s)”) and to the Company. The Offer Notice shall disclose
in reasonable detail the proposed aggregate number of each class of Stockholder
Shares to be transferred (the “Transfer Shares”), the proposed material terms
and conditions of the Transfer, including the proposed price per share for each
class of Transfer Shares (which shall be payable in cash upon consummation of
such Transfer or in installments of cash over time), and, to the extent known,
the identity of the prospective transferee(s) (and, if any such transferee is an
entity, the beneficial owners thereof). Such Transfer shall not be consummated
prior to the date on which the parties to such Transfer have been finally
determined in accordance with this Section 6.2.

 

5



--------------------------------------------------------------------------------

(b) Each Eligible Purchaser may elect to purchase all or any portion of the
Transfer Shares (provided that, if more than one class or series of Stockholder
Shares is included in the Transfer Shares, then an Eligible Purchaser may only
elect to purchase shares of each class and series included in the Transfer
Shares and in the same relative proportions as those in which such classes and
series of Transfer Shares are so offered) at the same price per share and on the
same terms specified in the Offer Notice by delivering, as soon as practicable
but in any event within five (5) business days after delivery of the Offer
Notice to the Eligible Purchaser(s) (the “ROFO Election Period”), a written
notice of such election to the Company, the Transferring Stockholder and the
other Eligible Purchaser(s), if any, stating the number of shares held by such
Eligible Purchaser of each class included in the Transfer Shares and the
percentage of Transfer Shares which such Eligible Purchaser proposes to purchase
(each such Eligible Purchaser who so elects to purchase any Transfer Shares is
referred to herein as an “Electing Purchaser”). If more than one Eligible
Purchaser elects to purchase Transfer Shares and the Eligible Purchaser(s) elect
to purchase collectively more than the aggregate number of Transfer Shares, then
each class of Transfer Shares shall first be allocated to each Electing
Purchaser in an amount equal to the lesser of (a) the maximum amount of Transfer
Shares of such class specified by each such Electing Purchaser in its written
notice to the Company and (b) each such Electing Purchaser’s pro rata share of
such class of Transfer Shares based on the number of Controlling Stockholder
Shares of such class owned on a Fully Diluted Basis by each Electing Purchaser
(provided that if the Transfer Shares include any shares of the Company’s common
stock or other securities convertible into or exercisable or exchangeable for
shares of such common stock, then each class of such Transfer Shares shall be
allocated to the Electing Purchasers pro rata based on the number of shares of
such common stock which are Controlling Stockholder Shares and owned by each
such Electing Purchaser on a Fully Diluted Basis). If after such allocation any
Transfer Shares remain unallocated, then such allocation procedure shall be
repeated for such remaining Transfer Shares (but only with respect to each
Electing Purchaser who has not previously been allocated the maximum amount of
Transfer Shares of such class specified in such Electing Purchaser’s written
notice to the Company) until either all Transfer Shares of such class elected to
be purchased by the Electing Purchaser(s) have been so allocated or no Transfer
Shares remain available for purchase by the Electing Purchaser(s).

 

(c) If the Electing Purchaser(s) have collectively elected to purchase pursuant
to this Section 6.2 all (but not less than all) of the Transfer Shares, then
such Transfer(s) to the Electing Purchaser(s) shall be consummated as soon as
practical, but in any event within ten (10) days, after expiration of the ROFO
Election Period. Except to the extent the Required Controlling Holder(s) direct
otherwise by prior written notice to the Company, an Electing Purchaser may
designate one or more Affiliates of such Electing Purchaser to purchase from the
Transferring Stockholder all or any portion of the Transfer Shares that such
Electing Purchaser elected to purchase; provided that, if such Affiliate is not
already a party to that Investor Rights Agreement, dated as of September 15,
2003, among the Company and the Stockholder parties thereto (the “Investor
Rights Agreement”), then as a condition to such purchase, such Affiliate shall
agree, by signing a Joinder Agreement, to become a party to and bound by the
Investor Rights Agreement as an Additional Stockholder thereunder. All amounts
payable by an Electing Purchaser (or designee thereof) pursuant to this Section
6.2 shall be paid in cash at the closing of such purchase or, to the extent
provided in the Offer Notice, in installments of cash over time.

 

6



--------------------------------------------------------------------------------

(d) If the Electing Purchaser(s) do not collectively elect to purchase all of
the Transfer Shares, the Transferring Stockholder may Transfer all (but not less
than all) of the Transfer Shares to one or more third parties for a per share
cash purchase price no less than the price specified in, and on other terms no
more favorable to such third parties than those set forth in, such Offer Notice;
provided, that such Transfer(s) by the Transferring Stockholder may be made only
within the 90-day period immediately following the expiration of the ROFO
Election Period. In the event the Transfer Shares are not Transferred in
accordance with the immediately preceding sentence, the Transfer Shares shall be
subject to the provisions of this Section 6 in connection with any subsequent
Transfer or proposed Transfer of such Transfer Shares by the Transferring
Stockholder.

 

  6.3 EXEMPT TRANSFERS

 

The restrictions set forth in this Section 6 shall not apply to any of the
following Transfers:

 

(a) subject to the final paragraph of this Section 6.3, (a) a Transfer of
Stockholder Shares pursuant to the applicable laws of descent and distribution
or (b) a Transfer of Stockholder Shares among the transferor’s Family Group (as
such term is defined in the Investor Rights Agreement and assuming for such
purpose that the transferor were a “Stockholder” under such agreement); and

 

(b) any Transfer of Stockholder Shares in connection with an Approved Sale.

 

A transferee of Stockholder Shares pursuant to a Transfer described in clause
(a) above is sometimes referred to herein as a “Permitted Transferee.” Not less
than five (5) business days prior to any Transfer of Stockholder Shares pursuant
to the foregoing clauses (a), the transferor shall deliver a written notice to
the Company, which notice shall disclose in reasonable detail the nature of the
proposed Transfer and the identity of the proposed transferee(s).
Notwithstanding the foregoing, the restrictions contained in this Agreement
shall continue to be applicable to the Stockholder Shares following any Transfer
to a Permitted Transferee, and no Transfer to a Permitted Transferee may be
consummated unless prior thereto the transferor thereof shall have complied with
Section 7 below. In addition, and notwithstanding the foregoing, no holder of
Stockholder Shares may avoid the provisions of this Agreement by making one or
more transfers to one or more Permitted Transferees and then disposing of all or
any portion of such Person’s interest in any such Permitted Transferee, and any
Transfer or attempted Transfer in violation of this covenant shall be void and
otherwise subject to Section 7 below. Any Transfer permitted pursuant to this
Section 6.3 is referred to in this Agreement as an “Exempt Transfer.”

 

  6.4 TERMINATION

 

The restrictions on the Transfer of Stockholder Shares set forth in Section 6
shall continue with respect to each Stockholder Share until the earliest to
occur of (i) the date on which such Stockholder Share has been transferred in a
Public Sale, (ii) the consummation of an Approved Sale or (iii) the consummation
of a Qualified Public Offering.

 

7



--------------------------------------------------------------------------------

  6.5 MODIFICATION

 

In the event that the Transferring Shareholder is or becomes a holder of
Controlling Stockholder Shares under the Investor Rights Agreement, then this
Section 6 shall not apply to any Transfer of Stockholder Shares by such
Transferring Stockholder and any such Transfer instead shall be governed by
Section 2 and other applicable provisions of the Investor Rights Agreement.

 

  6.6 NOTICES UNDER SECTION 6

 

Any notice required or permitted to be given under Section 6 of this Agreement
shall be given in accordance with the notice provisions of the Investor Rights
Agreement using the addresses of the Company and the holder of Stockholder
Shares provided on the signature page of this Agreement or in any Successor
Agreement and the addresses of the holders of Controlling Stockholder Shares
provided in or under the provisions of the Investor Rights Agreement.

 

  6.7 CERTAIN DEFINITIONS

 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

“Public Sale” shall mean any sale of Stockholder Shares (i) to the public
pursuant to an offering registered under the Securities Act, (ii) to the public
through a broker, dealer or market maker pursuant to the provisions of Rule 144
adopted under the Securities Act or (ii) to the public through a broker, dealer
or market maker for which registration under the Securities Act is not required
under Section 1145 of Title 11 of the United States Code.

 

“Stockholder Shares” shall mean (i) the Common Stock, and (ii) any capital stock
or other equity securities issued or issuable directly or indirectly with
respect to the securities referred to in clause (i) above by way of stock
dividend or split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular shares constituting Stockholder Shares, such shares shall cease to be
Stockholder Shares when they have been sold in a Public Sale.

 

“Successor Agreement” shall mean an agreement in the form attached hereto as
Exhibit A under which any prospective transferee of Stockholder Shares agrees to
be bound by the obligations imposed hereunder on a holder of Stockholder Shares.

 

7. TRANSFER

 

Prior to consummating, or committing to consummate, any Transfer of Stockholder
Shares (other than pursuant to a Public Sale or an Approved Sale) to any Person
(including any Permitted Transferee), the transferor of such Stockholder Shares
shall cause each prospective transferee thereof to execute and deliver to the
Company and to the Required Controlling Holder(s) a Successor Agreement. Any
Transfer or attempted Transfer of any Stockholder Shares in violation of the
foregoing or any other provision of this Agreement shall be void, and the
Company shall not record such Transfer on its books or treat any purported
transferee of such Stockholder Shares as the owner of such shares for any
purpose.

 

8



--------------------------------------------------------------------------------

8. LEGEND

 

Each certificate evidencing Stockholder Shares and each certificate issued in
exchange for or upon the transfer of any Stockholder Shares (if such shares
remain Stockholder Shares as defined herein after such Transfer) shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
RESTRICTIONS PURSUANT TO A STOCK PURCHASE AGREEMENT DATED AS OF FEBRUARY 26,
2004, AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND THE HOLDER OF SUCH
SECURITIES. A COPY OF SUCH STOCK PURCHASE AGREEMENT WILL BE FURNISHED WITHOUT
CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST TO THE COMPANY’S
CHIEF FINANCIAL OFFICER.”

 

The legend set forth above shall be promptly removed from the certificates
evidencing any Stockholder Shares for which the restrictions contained in
Section 6 have terminated in accordance with Section 6.4 hereof.

 

9. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
Thomas in this Agreement and in the certificates for the Common Stock delivered
pursuant to this Agreement shall survive the execution of this Agreement, the
delivery to Thomas of the Common Stock being purchased and the payment therefor.

 

10. NOTICES

 

Except as set forth in Section 6, all notices, requests, consents and other
communications under this Agreement shall be in writing, shall be mailed by
first-class registered or certified airmail, confirmed facsimile, nationally
recognized overnight express courier postage prepaid or delivered by hand, and
shall be delivered to the address of the Company or Thomas as set forth on the
signature page to this Agreement, or at such other address or addresses as the
Company or Thomas may furnish to the other in writing.

 

Such notice shall be deemed effectively given upon confirmation of receipt by
facsimile or hand delivery, one business day after deposit with such overnight
courier or three days after deposit of such registered or certified airmail with
the U.S. Postal Service, as applicable.

 

11. MODIFICATION; AMENDMENT

 

This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by an officer of the Company authorized to sign such
instrument by the Company’s Board of Directors and Thomas.

 

9



--------------------------------------------------------------------------------

12. HEADINGS

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.

 

13. DEFINITIONS

 

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to such terms in the Investor Rights Agreement, as amended
from time to time.

 

14. SEVERABILITY

 

If any provision contained in this Agreement should be held to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

 

15. GOVERNING LAW; JURISDICTION

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts made and performed entirely within
such state.

 

16. THIRD PARTY BENEFICIARIES

 

The holders of Controlling Stockholder Shares are intended third party
beneficiaries of this Agreement and shall have full rights to enforce the
provisions of this Agreement against Thomas, the Company and any holder of
Stockholder Shares.

 

17. COUNTERPARTS

 

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party to this Agreement and delivered to the other
parties.

 

[Signature Page to Follow.]

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.

 

THE COMPANY: CHART INDUSTRIES, INC.

By  /s/    MICHAEL F. BIEHL

--------------------------------------------------------------------------------

Name: Michael F. Biehl

Its: Chief Financial Officer

Address:

5885 Landerbrook Drive, Suite 205

Cleveland, Ohio 44124

Facsimile:        (440) 753-1491

 

THOMAS:

/s/    SAMUEL F. THOMAS

--------------------------------------------------------------------------------

Samuel F. Thomas

Address:

115 Gill Road

Haddonfield, New Jersey 08033

Facsimile:        Not Applicable

 

STOCK PURCHASE AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF TRANSFER NOTICE AND SUCCESSOR AGREEMENT

 

This notice is being delivered to Chart Industries, Inc., a Delaware corporation
(the “Company”), pursuant to Section 7 of that certain Stock Purchase Agreement,
dated as of February 26, 2004 (as amended from time to time, the “Stock Purchase
Agreement”), by and between the Company and Samuel F. Thomas. Capitalized terms
used herein shall have the meanings assigned to such terms in the Stock Purchase
Agreement.

 

The undersigned hereby notifies the Company that [name of transferor] has
transferred to the undersigned              shares of Common Stock that are
Stockholder Shares. In connection with such transfer, the undersigned hereby
becomes a party to the Stock Purchase Agreement and agrees to be bound by
Sections 6, 7 and 8 of the Stock Purchase Agreement and such other provisions of
the Stock Purchase Agreement imposing obligations on a holder of Stockholder
Shares.

 

Any notice provided for in the Investor Rights Agreement should be delivered to
the undersigned at the address set forth below:

 

_________________________

_________________________

_________________________

Facsimile:                                         

Attention:                                         

Dated:                          

 

 

--------------------------------------------------------------------------------

[Transferee]